Citation Nr: 1204532	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for shortening of the right lower extremity. 

3.  Entitlement to a higher initial rating for retropatellar pain syndrome of the right knee, currently rated as 10 percent disabling (except for a period of when a temporary total rating was in effect). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1992 and from September to December 1995.  He received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) from August 2006 and September 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In the August 2006 decision, the RO reopened the Veteran's claim for service connection for a low back disability and denied the underlying claim and denied entitlement to service connection for PTSD and shortening of the right lower extremity. 

In the September 2007 decision, the RO granted a temporary 100 percent rating for retropatellar pain syndrome of the right knee based on surgical or other treatment necessitating convalescence, effective July 24, 2007, and assigned a 10 percent rating from September 1, 2007. 

The Veteran testified before the undersigned at a February 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In a June 2010 decision, the Board reopened the claim for service connection for a lower back disability, to include as secondary to shortening of the right lower extremity and remanded the underlying claim as well as the claims for service connection for shortening of the right lower extremity and in increased rating for retropatellar pain syndrome of the right knee for further development.  In the same decision, the Board granted service connection for posttraumatic stress disorder (PTSD).  

As stated in the June 2010 Board decision, the issues of entitlement to service connection for a bilateral foot disability and a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of service connection for shortening of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disorder has been manifested by limitation of flexion. Flexion limited to 30 degrees or less, compensable limitation of extension; subluxation; instability; ankylosis; dislocation of the semilunar cartilage with frequent episodes of the locking, pain and effusion into the joint; or malunion of the tibia and fibula with moderate knee disability have not been shown.

2.  A current low back disability began during service and has continued since. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2011). 

2.  A low back disability was incurred during service.  38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In regards to service connection for a low back disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

In regards to the claim seeking an increased rating for retropatellar pain syndrome of the right knee, the appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.   There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in June 2007, June 2008, and August 2010 for his right knee disorder.  There is no evidence or contention that there has been a change in the disability since the last examinations in August 2010. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Service Connection

A. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Analysis 

A July 1986 medical prescreening form contains a notation that the Veteran did not have a history of back trouble or any painful joints.  July 1986 enlistment examination was negative for any complaints, treatment, or findings related to the Veteran's low back.  A clinical examination of the spine revealed that there were no abnormalities.  On a July 1986 Report of Medical History for enlistment, the Veteran checked "NO" when asked if he had recurrent back pain.  As the Veteran was accepted and enrolled for service and the entrance exam did not reveal any diagnosis or symptoms of a low back disorder, the presumption of soundness, therefore, applies.  

The Veteran reported on several occasions during and after service that he had experienced low back pain prior to his entrance into military service.  A November 1987 service treatment record (STR) contains a report of low back pain since childhood.  A September 2005 VA treatment record shows that the Veteran reported a history of low back pain prior to military service.  A September 2006 record from Orthopaedic Associates of Central Texas notes that he had back pain beginning in his teens that persisted throughout his life (the Veteran was 21 when he entered service);;.  

A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (2011). 

In order to rebut this presumption, clear and unmistakable evidence would be needed that the Veteran's back condition pre-existed service and was not aggravated therein.  Id; See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

The Veteran is competent to report a history of back pain prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, a Veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998); see also Gahman v. West, 13 Vet. App. 148 (1999). 

Although the Veteran's reports provide competent evidence of that a back disability pre-existed service, and may rise to the level of clear and unmistakable evidence of such a disability; the evidence is not clear and unmistakable that there was no aggravation.  

The November 1987 STR, while noting that the Veteran had had low back pain since childhood, also indicated that the current low back pain had begun just two days earlier after a basketball injury.  In addition, the Veteran had been on active duty for more than a year when he first reported any low back pain.  Hence, the evidence is not clear and unmistakable that a low back disability pre-existed service. 

It was only after the in-service injury, after more than a year in service, that he was treated multiple times for low back pain and strain, underwent physical therapy, and was placed on bedrest.  

The Veteran has repeatedly stated that he has experienced progressively worsening back pain since he injured his lower back while digging a foxhole during Operation Desert Storm between 1990 and 1991 and was placed on bedrest.  

The September 2006 treatment record from Orthopaedic Associates of Central Texas noted that the Veteran had had back pain throughout his life, but that it became worse while he was in the Army.

Because the evidence is not clear and unmistakable on the question of in-service aggravation, the presumption of soundness is not rebutted.  The claim as decided as a claim for service connection rather than a claim for compensation based on aggravation.  Wagner. 

The Veteran has diagnoses of lumbosacral strain, mechanical back pain, herniated L4-5 disk with axial and radicular pain and degenerative disc disease of the lumbar spine.  See treatment records from Oakwood Surgery Center, Round Rock Orthopaedics and Rehabilitation, Orthopaedic Associated of Central Texas, and Central Texas VA Health Care System.    

STRs show that the Veteran was diagnosed as having acute L-5 strain in November 1987, after reporting low back pain of two days duration due to the basketball injury.  In October 1991, the diagnosis was mechanical low back pain and strain secondary to basketball.  An October 1991 physical therapy note reported that the Veteran had low back pain in February 1991, was placed on bedrest, and the pain resolved within a month.  The October 1991 diagnosis was unresolved strain of the lumbar back.  A master problem list that included problems from throughout the Veteran's military career noted that he had low back pain in November 1987.  A December 1991 end to service (ETS) report of medical history indicates that the Veteran reported recurrent back pain.  A physician assistant noted that all references to physical complaints were secondary to physical exercise and the Veteran had no residual complaints at that time.  A January 1992 ETS clinical evaluation of the spine was normal.  

The Veteran has reported on several occasions that he injured his lower back while digging a foxhole during Operation Desert Storm from 1990 to 1991 for which he was placed on bedrest.  He has reported participation in combat during Operation Desert Storm.  

The Veteran is competent to report an in-service back injury and his reports are consistent with the circumstances, conditions, or hardships of his service, whether combat or not.  38 U.S.C.A. § 1154(a)-(b) (2011).  The STRs also demonstrate in-service injury and disability. 

Therefore, the first and second requirements for service connection-a current disability and an in-service disease or injury-have been established. 

The remaining question is whether the Veteran's current low back disability is etiologically related to service. 

There are conflicting medical opinions concerning the etiology of the Veteran's current low back disorder.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

On a January 2007 VA exam, the examiner diagnosed lumbosacral strain and opined that it was not likely ("less likely than not") related to his military service.  The opinion was based on the fact that there was no evidence of back pain during the Veteran's separation examination and that while he was treated for back complaints on 3 different occasions during service; he was not placed on permanent profile.  Also, there were no medical records to indicate that the Veteran was seen for his back condition from 1991 to 2004. 

On an August 2010 VA exam, the examiner noted the records showing that the Veteran had had low back pain since childhood.  The examiner opined that the low back condition was less likely as not (less than 50/50 probability) caused by, or a result of military service.  The examiner reasoned that the Veteran's January 1992 physical examination indicated that there were no residual complaints or prior physical complaints; however, since the Veteran had back pain since childhood, and there was "no documented serious injury" to his back in service, "it cannot be stated that the etiology of [the Veteran's] back pain was in the military."

Although the VA examination reports include the Veteran's report of back pain since service, the physicians who conducted the VA examinations did not appear to consider the Veteran's reports of a continuity of back symptomatology in formulating the opinions.  

Rather, the January 2007 VA examiner appears to have relied solely on the absence of evidence that the Veteran received post-service treatment for a back condition until 2004.  While the Veteran's January 1992 separation examination reveals that his back was normal, a December 1991 report of medical history indicates that he reported a history of recurrent back pain.  

Also, the August 2010 VA examiner did not appear to consider the Veteran's reports of progressively worsening back symptoms since service in formulating the opinion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).   

Further, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008). 

The remaining evidence includes a November 2004 record, in which Dr. J.G. reported that the Veteran continued to have low back pain that was related to a recent injury as well as exacerbating prior chronic low back pain and problems identified in the military.  

In March 2007 correspondence, Dr. J.G.D. opined that the Veteran's back condition was more than likely an ongoing condition of what happened in the military. 

Although the November 2004 record and Dr. J.G.D.'s opinion have limited probative value because they are unaccompanied by any rationale, they were apparently based upon the Veteran's reported history of in-service low back problems or injury in service and at least support a conclusion that his current low back disorder is related to that back problem or injury.  The opinions for and against the claim are of equivalent probative value.

The Veteran is competent to report in-service low back progressive pain as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports of pain and low back injuries in service are generally consistent with the evidence of record and there is nothing to explicitly contradict them.  

The contemporaneous record supports the Veteran's reports of ongoing low back pain after service.  Therefore, the Board finds that his reports are also credible. 

The weight of the evidence reflects that the Veteran experienced low back pain in service, he has been diagnosed as having current low back disability, and there has been a continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed low back disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

III.  Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Limitation of extension of a leg warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Limitation of flexion of a leg warrants a 10 percent rating if flexion is limited to 45 degrees and a 20 percent rating if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe. 38 C.F.R. § 4.71a, DC 5257. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel has held that separate ratings could also be given for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.' Id., quoting 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

B.  Factual Background

Treatment records from VA outpatient treatment records include a June 2007 report that the Veteran complained of a worsening right knee condition.  He wore a Velcro support brace and walked with a limp.  There was no redness, effusion, or increased warmth.  He had fairly good range of motion with crepitus.  

Medical records from Round Rock Orthopaedics and Rehabilitation and VA show a history of chronic pain.

On the June 2007 VA examination, the examiner noted that the claims file was not reviewed.  The Veteran reported that he did not have any acute flare ups of right knee pain that resulted in incapacitating episodes in the past 12 months.  He took Vicodin 3-4 times per day with moderate relief of his knee pain.  He wore a brace on the right knee.  There were no episodes of dislocation or recurrent subluxation.  There were no constitutional symptoms of arthritis.  The effects on his usual occupation were that he had to take 15-20 days of sick leave in the past twelve months due to knee pain.  He worked in security.  

Right knee flexion was from zero to140 degrees and extension was to zero degrees.  There was mild to moderate pain at the extremes of flexion.  There were no additional limitations with repetitive movement during the physical exam that was related to pain, fatigue, incoordination, weakness or lack of endurance.  There was no objective evidence of heat, redness, swelling or tenderness.  

Stability of the right knee was intact with negative McMurray and Lachman tests.  A slightly antalgic gait was noted with the Veteran limping on the right knee.  Ankylosis was not shown.  

August 2007 treatment records from Round Rock Orthopaedics and Rehabilitation reported that the Veteran was still unable to work.  It is noted that additional tissue damage was discovered.  

In October 2007 correspondence from Round Rock Orthopaedics and Rehabilitation, Dr. D.O.G. noted that the Veteran had a cartilage fracture of the medial condyle of the right knee and that he would not be able to do a job where he had to stand or walk for extended periods.  

January 2008 x-rays from Central Texas VA Health Care System revealed minimal osteophytosis with preservation of joint spaces with no acute fracture, subluxation, or significant capsular distention.  A February 2008 record noted that the Veteran continued to have pain in his knee despite undergoing an arthroscopy in July 2007.  He reported increased pain with exposure of the joint to cold.  

On neurologic examination, muscle stretch reflexes were 1/4 in the right patellar and Achilles.  Motor strength was 5/5 in the right hip flexors, knee extensors, dorsiflexors, and plantar flexors.  He had adequate range of motion (0-140) without tenderness, effusion, warmth or erythema in the knees.  There was no right knee deformity.  There was positive subpatellar crepitus with positive patellar compression.  McMurray's testing was positive.  Drawer's, Lachman's and varus/valgus stress tests were negative.  

In a statement received in June 2008, M.M., a co-worker, reported that she noticed that the Veteran had problems "walking" the store.  He had more knee pain and had to sit down more often even if he was wearing a brace to rest his knee.  

On June 2008 VA examination, it was noted that the claims file was reviewed.  A history of surgery was noted for chondromalacia in July 2007.  The Veteran used a brace for walking.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There were no functional limitations on standing or walking.  

The Veteran reported that there was no deformity, giving way, instability, weakness, or episodes of dislocation or subluxation.  He indication that there was pain, stiffness, locking episodes one to three times per month, effusion, limited motion, and flare ups every two weeks.  On exam, he had an antalgic gait.  There was no evidence of abnormal weight bearing.  Range of motion studies revealed flexion from 0 to 115 degrees with pain at 90 degrees and ending at 115 degrees.  There was no additional limitation of motion on repetitive use.  Extension was to 0 degrees without pain and no additional limitation of motion on repetitive use.  There was no joint ankylosis.  

There was tenderness and painful movement of the right knee.  There was no Osgood-Schlatters disease, clinks, snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursa.  There was crepitation and patellar abnormality manifested by tenderness.  The diagnosis was post operative retropatellar pain syndrome of the right knee.  The condition had a moderate effect on exercise and sports and a mild effect on recreation.  

On December 2008 VA Gulf War examination, the Veteran's gait was stable and deliberate.  His right knee was normal to inspection.  There was no effusion.  There was crepitus.  Range of motion was from 0 to 140 degrees with pain from 100 to 140 degrees of flexion.  He was diagnosed as having patellofemoral pain syndrome.   

On August 2010 VA examination, the examiner reported that the claims file was reviewed.  The examiner noted that the Veteran had been employed full-time as a security guard at Walmart for the past six years.  The Veteran reported that he had lost four weeks of work in the past 12 months due to back and knee pain.  

His right knee disorder caused a lack of stamina and pain while at work with increased absenteeism.  He has no limitations with walking at job, but had limitations of standing for prolonged periods of time.  There was no deformity, giving way, instability, incoordination, decreased speed, weakness, flare-ups, or episodes of dislocation or subluxation.  There were symptoms of locking episodes several times a week, pain, and stiffness.  There were no constitutional or incapacitating episodes of arthritis.  He was able to stand for more than one, but less than three hours and there were no functional limitations with walking.  His gait was normal, but there was other evidence of abnormal weight bearing.  There was a discrepancy in his leg length.  The right leg was 38.5 inches and the left leg was 39 inches.  There was tenderness and guarding of movement.  There was no crepitation, Osgood-Schlatters disease, mass, clinks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or ankylosis.  

Drawer and McMurray's tests were negative.  Range of motion of was 0 to 100 degrees of flexion with 0 degrees of extension.  There was no objective evidence of pain on motion or pain on repetitive motion and no additional limitation after repetition.  A February 2010 X-ray revealed minor early degenerative joint disease changes.  He was diagnosed as having patellofemoral pain syndrome.   

C.  Analysis

A temporary total evaluation of 100 percent was assigned for convalescence from July 24, to August 31, 2007, this rating period is not before the Board.

The Veteran's right knee disability is currently rated 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011) on the basis of limitation of flexion.  

The Veteran had a normal range of right knee flexion on the June 2007 VA examination, and no additional imitations with repetitive movement due to pain, fatigue, weakness, or lack of endurance.  The June 2008 VA examination showed a somewhat reduced range of flexion, but a range of motion that was still not compensable.  Again there was no additional limitation of motion on repetitive use.  The range of flexion was again normal on the December 2008 VA examination.  The August 2010 VA examination showed the most severe limitation of flexion, it was still not compensable.  As limitation of flexion has clearly and consistently been greater than 30 degrees, an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted under DC 5260.  

While pain was reported at various points in the ranges of motion during these examinations, the ranges of motion were not further restricted, as he was able to achieve the ranges of flexion noted above despite the pain.  As held in Mitchell, pain alone does not rise to the level of functional loss.  In order for the pain to be additionally compensable, there must be some functional loss associated with it, and although the June 2007, June 2008, and December 2008 VA examiners found objective evidence of pain, the Veteran was able to fully flex his knee to 140 degrees on the June 2007 and December 2008 exams, and to 115 degrees on the June 2008 exam.  On all VA examination, there was no additional limitation of motion on repetitive motion due to pain, fatigue, weakness, or lack of endurance.

On the June 2007 VA and August 2010 VA examination, no flare-ups were reported.  On June 2008 VA exam, he reported that he had flare ups every two weeks, but did not report any additional impairment during such flare-ups, and the examiner did not report any additional limitation during these episodes.  Therefore, functional factors cannot serve as the basis for an increased rating on the basis of limitation of flexion.  

The VA examinations and the medical records have consistently shown full extension without pain or additional limitation due to pain, fatigue, weakness, lack of endurance, or flare-ups.  There is no other evidence of limitation of flexion during the appeal period.  A separate compensable rating for limitation of extension is; therefore, not warranted under DC 5261.  

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) is not shown.  Additionally, June 2007, June 2008, and August 2010 VA examiners specifically found that there was no ankylosis.  Therefore, there is no basis for a higher (30 percent) rating under DC 5256.  

In addition, X-ray evidence has not shown an involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations to warrant a higher (20 percent) rating under DC 5003 for degenerative arthritis.  X-rays and VA examinations did not reveal involvement or 2 or more joints and June 2008 and August 2010 VA examination specifically reported that there were no constitutional or incapacitating episodes of arthritis.  

Although the Veteran has worn a right knee brace and crepitus has been found on examination, he has also reported that there was no giving way, instability, or episodes of dislocation or subluxation.  See June 2007, June 2008, and August 2010 VA exam reports.  Likewise, in June 2007, June 2008, and August 2010 the VA examiners found no objective evidence of instability, dislocation, or recurrent subluxation of the right knee.  Lachman and Drawer tests were negative.  A separate rating under DC 5257 for instability for any period during the course of this appeal is not warranted. 

Diagnostic Code 5258 provides a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  VA treatment records found no effusion or increased warmth.  On June 2007 exam, there was no objective evidence of heat, redness, swelling, or tenderness.  On June 2008 and August 2010 VA exams, the Veteran reported that  there was pain, stiffness, effusion, limited motion, and locking episodes one to three times per month or several times per week, however, the Veteran also specifically reported that there were no episodes of dislocation.  The examiners specifically found that there were no meniscus abnormalities or abnormal tendons.  The June 2008 VA examiner did find that there was a patellar abnormality, but it manifested as tenderness.   No diagnostic or clinical study or evaluation has shown dislocation of the semilunar cartilage.  While the Veteran has reported pain and locking, the knee disability is not manifested by most of the symptoms needed for a 20 percent rating under Diagnostic Code 5258.  38 C.F.R. § 4.7, 4.21. 

Diagnostic Code 5262 provides evaluations in excess of 10 percent for malunion or nonunion of the tibia and fibula with a requisite level of knee disability.  X-ray studies in this case have shown no malunion or nonunion of the tibia and fibula.   Hence, this diagnostic code could not serve as the basis for an increased rating.

In addition, the evidence does not show that the Veteran's right knee involves genu recurvatum.  Thus, DC 5263 is not for application. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by the holding in Schafrath.  The Board has found no section that provides a basis upon which to assign a higher disability rating throughout the appeal period. 

Extraschedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disability, as discussed above, is manifested by limitation of flexion and associated complaints.  This symptomatology is contemplated by the rating criteria.  At the most recent VA examination, the Veteran reported that he had lost four weeks of work in the past 12 months due to back and knee pain.  His right knee disorder caused a lack of stamina and pain while at work with increased absenteeism.  The examiner noted that the Veteran's right knee caused no limitations with walking on the job, but caused limitations with standing for prolonged periods of time.  The rating criteria are intended to compensate for considerable time lost from work consistent with the percentage rating.  38 C.F.R. § 4.1 (2011).  The rating criteria also take into account the pain, limitation of function and effects on employment reported in the record. Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 

Total Rating for Compensation Based on Individual Unemployability (TDIU) 

The Court has held that TDIU is an element of all claims for an initial rating where unemployability is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

In this case there is no evidence that the Veteran's service-connected right knee disability has caused unemployability.  For the duration of the appeal, the Veteran has reported that he was employed on a full-time basis as a security guard.  The August 2010 examination report showed that he was employed full-time as a security manager with a large company.  There have been no reports that the employment was marginal or paid less than the poverty rate.  As there is no evidence of unemployability further consideration of entitlement to TDIU is not required. 


ORDER

Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

Entitlement to service connection for a low back disability, is granted. 


REMAND

In its April 2010, remand the Board sought to afford the Veteran an examination to evaluate the claim for service connection for shortening of the right lower extremity.  The examiner was advised that if an opinion could not be provided without resort to speculation, the examiner should explain why this was so.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding that if an examiner reported an inability to provide an opinion without resort to speculation, the examiner was required to provide a rationale and state whether the opinion could be provided with additional evidence or the inability was due to the limits of medical knowledge).  

The Board advised the examiner that the Veteran was competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  

The Veteran was provided a VA examination in August 2010.  The examiner reported that he could not resolve the right leg shortening issue without resorting to mere speculation.  

The examiner noted earlier in the examination report that the Veteran had leg shortening as the result of right ankle fractures prior to service and that a VA physical therapist had substantiated this history.  He reasoned that there was no evidence or documentation that it was influenced by military service.  However, the examiner did not appear to have considered the Veteran's reports that wearing boots and hiking during service took a toll on the right lower extremity and resulted in additional disability manifested by pain to his left knee and back.

The service treatment records do not; however, show any right leg shortening or ankle disability; although they document right knee injuries during service.  

As there is evidence of current shortening of the right lower extremity, and testimony as to a pre-existing right lower extremity condition that may have been aggravated by service, VA's duty to obtain an adequate examination as to the etiology of the shortening of the Veteran's right lower extremity is triggered.  Such an examination is needed to obtain a competent medical opinion as to whether his right lower extremity disability pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the current shortening of his right lower extremity is related to service.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether the shortening of the Veteran's right lower extremity clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent a permanent increase in disability) in active service. 

If the shortening of the Veteran's right lower extremity did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the shortening of the Veteran's right lower extremity is caused by a disease or injury in service. 

The examiner must provide a rationale for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should specifically comment on the Veteran's February 2010 testimony indicating that wearing boots and hiking during service took a "toll" on the right lower extremity and also resulted in additional pain to his left knee and back.

2.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


